Citation Nr: 1515881	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed in this case.

The Veteran contends that his service-connected cervical spine disability is worse than the 30 percent disability rating presently assigned.  

There is some indication there may be neurological manifestations associated with the cervical spine disability, but it is unclear based on the current evidence of record.

The Veteran has occasionally reported to his treating physicians that he experiences numbness.  Post-service VA treatment records dated in October 2007 show that the Veteran had a diagnosis of small fiber peripheral neuropathy.  

The Veteran was afforded VA examinations in March 2008 and October 2012.  The March 2008 examination report shows that decreased sensation in the Veteran's upper extremities was noted.  However, the October 2012 examination report reflected no neurological abnormalities.  

Although the October 2012 VA examiner noted that all sensory exams were normal, he did not address the Veteran's complaints of occasional numbness.  In addition, the VA examiner did not address the 2007 diagnosis of small fiber peripheral neuropathy or the decreased sensation of the upper extremities found in the 2008 VA examination report.  As the October 2012 VA examination is inadequate to decide the claim, further development under the duty to assist is needed.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional to determine the nature and etiology of any neurological manifestations of the Veteran's service-connected cervical spine disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

If the examiner determines that there is no neurological disability present, the examiner must expressly address 
the Veteran's reports of numbness, the October 2007 diagnosis of small fiber peripheral neuropathy, and the decrease in sensation noted in the 2008 VA examination report.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




